Broyles„ O. J.
1. The admission of the documentary evidence, complained of in the amendment to the motion for a new trial, was not error.
2. Ground 2 of the amendment to the motion for a new trial, complaining of the direction of a verdict in favor of the plaintiff, is defective, in that it gives no reason why such direction was erroneous. Under repeated rulings of the Supreme Court and of this court, a ground of a motion for new trial must be complete and understandable within itself. This ground, to be complete and understandable within itself, should have stated wherein the court erred in directing the verdict.
3. There is no merit in the remaining special ground of the motion for a new trial, complaining of the refusal of the court to direct a verdict for the defendant. The refusal to direct a verdict is never error.
4. The verdict was authorized by the evidence and the denial of the motion for a new trial was not error.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.